Citation Nr: 0722288	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-37 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
variously diagnosed as bipolar I, acute manic psychosis or 
bipolar mania disorder, generalized anxiety disorder, major 
depression, psychotic disorder not otherwise specified, 
obsessive compulsive disorder, and alcoholism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1992 to August 
1996.  He was born in May 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in June 2005. 

The veteran is currently rated as permanently and totally 
disabled for purposes of non-service-connected disability 
pension benefits.

The veteran and his spouse, whom he married in November 1995 
while in service, provided testimony at a Travel Board 
hearing at the VARO before the undersigned Veterans Law Judge 
in May 2007; a transcript is of record.  (Tr.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

At the Travel Board hearing, the veteran stated that he had 
been depressed and suicidal (but did not act thereon) during 
his teenage years, and that this had carried into his service 
time.  Tr. at 2.  The Board notes that he was 18 at the time 
he entered service.  He later clarified that he had 
experienced some difficulties before service, but had not 
seen a medical professional.  Tr. at 10-11.  He said that in 
service, before he met his wife, he had had mental health 
problems, including deep depression, which resulted in his 
drinking and resulted in two specific incidents. 
Tr. at 12-13, 14-15.  He said that he had seen a service 
psychiatrist who recommended that he write his parents about 
it.  Tr. at 16.  

The veteran said he had been seen as mandated in service for 
alcohol related incidents.  Tr. at 3.  On one occasion, he 
had been furious and broke glass after drinking.  Tr. at 18-
19.  It is noted that additional written statements are in 
the file from family members relating to their observations 
or recollections of this apparent incident.

The veteran reported that he had continued to be depressed, 
had suicidal thoughts, and was edgy during and after he left 
service.  Tr. at 4.  The veteran's current wife (whom he met 
and married while in service) testified in depth as to his 
behavior, including agitation and short temperedness in 
service.  Tr. at 7-8.  She noticed depression, and said he 
was working shift dispatch work and that seemed to intensive 
his mood swings, e.g. being excessively excitable, talkative, 
unable to sleep.  Tr. at 8.  She said their first year was 
very intense.  Tr. at 9-10.  She said he had also been 
unhappily married briefly to someone else while in service 
and prior to meeting her.  Tr. at 18.  When asked as to 
whether additional evidence might be available, they said 
that, although they were awaiting a decision on a claim for 
Social Security disability benefits, and there might be 
additional treatment records from that source, there are 
probably no other records except those pertaining to the 
current diagnosis and such contemporary matters, as opposed 
to prior symptoms.  Tr. at 22.  Otherwise, they said the 
veteran had been seen since service by Dr. G (July 2003) and 
at the Ashtabula County Medical Center.  Tr. at 25-26.

In this as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  Lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); however , a lay statement may be made which relays 
the visible symptoms of a disease or disability or the facts 
of observed situations or circumstances, see Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.   

The veteran's service medical records appear to substantively 
confirm his statements and recollections, and those of his 
family, with regard to in-service depression and alcohol 
abuse along with counseling, falling into glass, having 
domestic difficulties, etc.  One in-service notation was made 
that he had started drinking beer at age 16, on a social 
basis on weekends.  In service, he was said to be drinking 
multiple shots of whiskey and multiple units of German beer.  
However, no specific psychiatric finding or diagnosis is 
shown in those records.  He was seen at the mental health 
facility for a period of time; another statement as to his 
evaluation at that time is filed in the claims file.  The 
service documentation reflects that he was a firefighter, and 
it is unclear whether an incident in which he had injury 
involving hand trauma was, or was not, related to his job.  
However, there is no documentation in the file confirming 
specific or diagnosed pre-service mental health problems.

A review of the evidence in the file reflects that there are 
records now in the file from apparently all post-service 
treatment reported by the veteran including those mentioned 
at the hearing, specifically Dr. G and the Ashtabula County 
Medical Center.  However, if this is not correct, the veteran 
should so clarify as to what might be missing.  It is unclear 
whether any pertinent VA or SSA records might be available.

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

There are several theories under which service connection may 
be granted, as was discussed at the hearing.  In this case, 
both the concept of in-service incurrence as well as in-
service aggravation must be fully addressed, notwithstanding 
that the nature of the veteran's actual pre-service mental 
health remains unclear.

There is also no current VA psychiatric evaluation of record 
which provides an opinion as to the origins of the veteran's 
current psychiatric problems or a delineation of the correct 
diagnosis(es) and related matters.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).

a.  The 
veteran 
has 
indicate
d that 
he was 
encourag
ed by 
the in-
service 
mental 
health 
evaluato
rs to 
write 
letters 
to his 
family 
during 
his 
struggle
s during 
service.  
He 
should 
check 
with his 
family 
and 
friends, 
and if 
such 
letters 
are 
availabl
e 
includin
g from 
him to 
his 
father 
or 
anyone 
to whom 
he has 
been 
married, 
these 
might 
well be 
helpful 
to his 
claim.  
Copies 
of such 
correspo
ndence, 
includin
g 
envelope
s, 
should 
be added 
to the 
file.  
Since 
the 
break-up 
of a 
first 
and very 
brief 
in-
service 
marriage 
apparent
ly 
involved 
multiple 
difficul
ties, if 
these 
are 
independ
ently 
document
ed in 
court or 
other 
document
s, this 
might be 
helpful 
to his 
case and 
should 
be added 
to the 
file.

b.  His 
current 
wife has 
also 
indicate
d that 
their 
time and 
life 
together 
immediat
ely 
after 
their 
marriage 
while he 
was in 
service 
and his 
return 
thereaft
er was 
particul
arly 
difficul
t, and 
if there 
is any 
independ
ent 
verifica
tion to 
support 
that in 
a 
specific 
manner, 
this 
should 
also be 
added to 
the 
file, 
e.g., 
incident
s 
involvin
g law 
enforcem
ent, 
physicia
n's 
visits, 
employer
s' 
statemen
ts, 
corrobor
ation by 
other 
family 
members, 
etc.

c.  All 
addition
al 
clinical 
or other 
evidence 
relating 
to his 
pre-
service, 
in-
service 
and 
immediat
e post-
service 
mental 
health 
issues 
and 
diagnose
s should 
be added 
to the 
file, 
and VA 
should 
assist 
him as 
possible
.  
Included 
therein 
should 
be all 
VA and 
SSA 
records 
relating 
to his 
mental 
health.

2.  The case should 
then be reviewed by 
a VA psychiatrist, 
along with the 
entire file and a 
copy of this remand, 
and after examining 
the veteran and 
providing all 
necessary testing, 
the examiner should 
provide responses to 
the following: 

a.  What 
was the 
status 
of the 
veteran'
s mental 
health 
prior to 
service, 
and if 
there 
was any 
identifi
able 
sign of 
pre-
service 
mental 
disorder
, by 
what is 
that 
determin
able?

b.  If 
the 
veteran 
had pre-
service 
psychiat
ric 
problems
, did 
the 
symptoms 
thereof 
permanen
tly 
alter or 
increase 
during, 
or as a 
result 
of, 
service?

c.  Did 
the 
veteran 
develop 
any 
addition
al 
psychiat
ric 
disabili
ty in, 
or as a 
result 
of, 
service?

d.  What 
is the 
duration 
and 
etiology 
of his 
current 
psychiat
ric 
disabili
ty?

e.  What 
is (are) 
the 
correct 
current 
psychiat
ric 
diagnosi
s(es) of 
the 
veteran?  

f.  The 
examiner 
should 
identify 
the 
evidence 
of 
record 
which 
supports 
all 
conclusi
ons, 
includin
g the 
observat
ions 
made by 
and 
communic
ations 
rendered 
to 
family 
members 
when 
applicab
le.


3.  The case should 
then be reviewed by 
the VARO/AMC.  If 
the decision remains 
unsatisfactory, a, 
SSOC should be 
issued and the 
veteran and his 
representative 
should be given a 
reasonable 
opportunity to 
respond.  The case 
should then be 
returned to the 
Board for further 
appellate review.  
The veteran need do 
nothing further 
until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

